Trademark License & Supply Agreement


This Trademark License & Supply Agreement (“Agreement”) is made effective as of
May 29, 2014 (the “Effective Date”) by and between Mission Pharmacal Company
(“Mission”), a Texas corporation with an office at 10999 IH 10 West, Suite 1000,
San Antonio, TX 78230, and Retrophin, Inc. (“Retrophin”) a Delaware corporation
with an office at 777 Third Avenue, 22nd Floor, New York, NY 10017 (each side a
“Party,” and collectively the “Parties”).
 
WHEREAS Mission is the exclusive owner of all right, title and interest in and
to the THIOLA® trademark described in Exhibit A (“Trademark”), which has
acquired public recognition and appurtenant goodwill as used exclusively in
connection with the pharmaceutical product described in Exhibit B (“Product”);


WHEREAS Mission is the exclusive owner or licensee of any and all patents,
know-how, trade secrets and formulations for the Product (“Know-How”);


WHEREAS Mission desires to supply Product to Retrophin and Retrophin desires to
purchase Product from Mission;


WHEREAS Mission desires to license the Trademark and Know-How to Retrophin and
Retrophin desires to license the Trademark and Know-How from Mission; and


WHEREAS Retrophin desires to market the Product using the sales force services
of Alamo Pharma Services, Inc., a Delaware corporation and a subsidiary of
Mission, for a fee, subject to the terms and conditions of this Agreement;


NOW, THEREFORE, in consideration of the foregoing and the respective
representations and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:


1.0
Exhibits. The following exhibits are attached to this Agreement and shall be
deemed as part of this Agreement:

 
 
1.1
Exhibit A: THIOLA® Trademark

 
 
1.2
Exhibit B: Product Specifications

 
 
1.3
Exhibit C: Initial Twelve Month Forecast

 
 
1.4
Exhibit D: Pharmaceutical Quality Agreement

 
 
1.5
Exhibit E: Master Services Agreement

 
2.0
Definitions.

 
 
2.1
“Business Day” means Monday – Friday, 8:30 a.m. to 5:30 p.m. Central Standard
Time, excluding any day when the Federal Reserve Bank of New York is not open
for business.

 
 
2.2
“Sale” of a Product includes the sale, gift or loan to a Third Party, and is
deemed to occur upon the earlier of: (i) invoice date, (ii) delivery of the
Product to a Third Party, or (iii) payment of an invoice by a Third Party.

 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 1 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.3
“Net Sales” will be calculated for a Product as ########*

 
 
2.4
"Recall" means any recall or market withdrawal of Products in the Territory or
any parts thereof, whether voluntary or involuntary.

 
 
2.5
“Third Party” or “Third Parties” means any party or parties other than Mission
or Retrophin.

 
 
2.6
“Territory” means the United States of America and its territories.

 
3.0
Trademark License.  Mission hereby grants to Retrophin an exclusive,
royalty-bearing, non-transferable, non-sublicensable (except as provided in this
Agreement) license to market, sell and commercialize the Product under the
Trademark within the Territory for the Term of this Agreement ("Trademark
License").  Notwithstanding the foregoing, Retrophin shall have the right to
sublicense the use of the Trademark to any wholly-owned subsidiary or parent
entity of Retrophin.  Retrophin may not export any Product outside of the
Territory, or sell or deliver any Product to a Third Party for export outside of
the Territory.

 
 
3.1
Limitations.  It is understood and agreed that, during the Term of this
Agreement and thereafter, no ownership of the Trademark is hereby transferred to
Retrophin.  All use of the Trademark shall inure to the benefit of Mission.

 
 
3.2
Protection of Goodwill.  The Parties agree that the essence of this Agreement is
founded on the goodwill associated with the Trademark and the value of that
goodwill in the minds of the consuming public.  Retrophin agrees that it is
critical that such goodwill be protected and enhanced, and, toward that end,
Retrophin shall not during the Term or thereafter: (i) apply to register or
maintain any application or registration for the Trademark or any other mark
confusingly similar thereto; (ii) use any colorable imitation of the Trademark,
or any variant form (including variant design forms, logos, colors or type
styles) of the Trademark not specifically approved by Mission; (iii) misuse the
Trademark; (iv) take any action that would bring the Trademark into public
disrepute; (v) use the Trademark, or any mark or name confusingly similar
thereto, in its corporate or trade name; or (vi) take any action that would tend
to destroy or diminish the goodwill in the Trademark.

 
 
3.3
Marking.  If requested by Mission, Retrophin will designate, in a manner
specified by Mission, that Retrophin is a licensee of Mission.

 
4.0
Quality Control.  Retrophin agrees to maintain the current quality standards of
the existing Product.  Retrophin further agrees that goods and advertisements
using the Trademark shall comply with all applicable laws, including those
promulgated by the FDA and FTC.

 
5.0
Know-How License.  Mission hereby grants to Retrophin a non-exclusive,
non-transferable, non-sublicensable right to use the Know-How within the
Territory for the Term of this Agreement, but only to the extent necessary to
facilitate Retrophin’s marketing and sale of Product (“Know-How License”).

 
 
5.1
Limitations.  Notwithstanding the preceding, Mission shall not disclose to
Retrophin any batch record or manufacturing information relating to the
Product.  It is understood and agreed that, during the Term of this Agreement
and thereafter, no ownership of the Know-How is hereby transferred to Retrophin.

_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 2 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
6.0
Nonrefundable License Fee.  In consideration of the Trademark License granted
herein, Retrophin shall pay Mission a one-time, nonrefundable fee of ########*,
to be paid upon execution of this Agreement.

 
7.0
Trademark Royalty.  Retrophin shall pay Mission a quarterly trademark royalty
(“Trademark Royalty”) equal to ########*.  The Trademark Royalty will be paid in
accordance with the provision of Section 11.2 below.

 
 
7.1
Minimum Royalty.  If and only if the total sum of all Trademark Royalties paid
during a calendar year is less than ########*, then Retrophin shall pay Mission
an additional royalty payment for the difference such that the total sum of all
royalties paid during any calendar year will be, at a minimum, ########*, such
amount to be prorated for calendar year 2014 and the last calendar year of the
Agreement.

 
8.0
Purchase Price.  Mission will supply Product to Retrophin at the cost of
########* per 100 count bottle (the “Purchase Price”). The Parties agree to
adjust the Purchase Price once each calendar year to reflect changes in raw
material prices.  Documentation of the change in price of the raw material at
issue must be provided by Mission to Retrophin prior to the annual purchase
price adjustment meeting or teleconference. The Purchase Price shall also be
adjusted to reflect annual changes in the Pharmaceutical Producer Price Index
adjusted once each calendar year for the term of the Agreement.

 
9.0
Supply.  Mission will supply the Product to Retrophin as follows:

 
 
9.1
Forecasts and Purchase Orders.  Retrophin will provide Mission a twelve (12)
month rolling forecast that estimates the quantity of Products to be purchased
by Retrophin.  The forecast will be updated monthly on or before the 10th day of
each month.  The forecast for each immediately following three (3) month period
will constitute a binding obligation of Retrophin to purchase.  Retrophin will
issue purchase orders for Product consistent with the binding portion of the
forecast. Mission will deliver such Products within ninety-five (95) days after
each such purchase order is received.  Retrophin's initial forecast is attached
hereto as Exhibit C.  No purchase order may provide for terms or conditions in
addition to or different from those set forth in this Agreement.  In the event
of any conflict between any term or condition set forth in a purchase order and
any term or condition in this Agreement, the term and/or condition in this
Agreement will prevail.

 
 
9.2
Initial Inspection.  Retrophin shall conduct a visual inspection within five (5)
days of receipt of each shipment of Product.  Retrophin shall promptly notify
Mission of any defective Products.  Properly rejected Product shall, at
Mission's option, either be promptly replaced by Mission or returned to Mission
pursuant to Mission’s instructions and at Mission's expense for prompt
reimbursement or credit.  Mission shall not be liable to Retrophin for any
additional damages, cost or expense directly or indirectly related to the
Product rejected under this Section 9.2.

 
 
9.3
Latent Defects.  The Parties agree that the provisions of Section 9.2 shall not
apply to defects in the Products that are latent and not readily discoverable by
Retrophin by visual inspection as provided in Section 9.2 above.  Mission shall
either promptly replace the defective product or promptly issue a credit for the
cost thereof.  Except as provided in Section 20 below, Mission shall not be
liable to Retrophin for any additional damages costs or expenses related to the
defective product.  Mission's responsibility and liability for any such latent
defect shall expire unless such Products are identified as defective prior to
the expiration date of the Product.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 3 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.4
Pharmaceutical Quality Agreement.  The Parties will enter the Pharmaceutical
Quality Agreement, made effective as of the Effective Date and attached hereto
as Exhibit D (the “Pharmaceutical Quality Agreement").  Each Party shall comply
with their respective obligations set forth in the Pharmaceutical Quality
Agreement (which is incorporated by reference herein). In the event of a
conflict between this Agreement and the Pharmaceutical Quality Agreement, the
terms of the Pharmaceutical Quality Agreement control.

 
 
9.5
Resolution of Conflict.  In the event of a conflict between the test results of
Mission and the test results of Retrophin with respect to any specific batch of
Product, a sample of such specific batch shall be submitted by Mission to an
independent laboratory acceptable to both Parties for testing against the
Specifications.  The fees and expenses of such laboratory testing shall be borne
entirely by the Party against whom such laboratory's findings are made.

 
 
9.5.1
“Specifications” means the (i) raw material specifications (including chemical,
micro, and packaging specifications); (ii) sampling requirements (i.e., lab,
chemical, and micro); (iii) compounding module, including compounding process
and major equipment; (iv) intermediate specifications; (v) packaging module
(including packaging procedures, torque and fill weights); and (vi) finished
Product specifications release criteria including Mission’s Acceptable Quality
Limits (“AQL’s”).  Specifications shall be established and/or amended from time
to time upon the written agreement of both Retrophin and Mission via a Product
Change Request (“PCR”) in accordance with the Pharmaceutical Quality
Agreement.  Mission represents and warrants that all Products will be
manufactured, packaged, shipped and stored in accordance with the
Specifications.

 
 
9.6
cGMPs.  Means the current good manufacturing practices for finished
pharmaceuticals as set forth in 21 C.F.R. 211.1 through 21 C.F.R. 211.208,
hereafter amended, applicable to the manufacture of the Products.  Mission
represents and warrants that Products will be manufactured, packaged, shipped
and stored in accordance with cGMPs.

 
 
9.7
Supply of Materials.  Mission shall be responsible for supplying all raw
materials necessary for the manufacture of the Products at Mission's
expense.  The Parties recognize that the availability of such raw materials may
fluctuate from time to time, and in the event of external interruptions to the
supply of raw materials, Mission shall be held harmless for any resulting
interruptions in its supply of Product.  However, Mission will utilize
commerically reasonable efforts to ensure any supply disruptions are minimized.

 
 
9.8
Invoices.  Payment for all deliveries of Product shall be made in U.S. dollars,
net ########* from date of invoice.  Invoices shall be dated as of the date the
Product is shipped from Mission.  The total invoice shall be equal to the
quantity of Product shipped multiplied by the purchase price in Section 8.0.

 
 
9.9
Delivery.  Deliveries of all Products shall be EXW at Mission’s warehouse.  Risk
of damage, loss and delay shall pass from Mission to Retrophin after delivery at
Mission’s warehouse to the first common carrier.  Should Retrophin enter into a
consignment arrangement with Mission, those terms of Delivery shall be followed
by the Parties.

 
 
9.10
Supply and Purchase of Product.  Retrophin and Mission agree that Mission shall
have the right in connection with Mission's supply obligations hereunder to
contract with one or more Third Parties for the manufacture and supply of the
Products to Retrophin.  Such Third Party manufacturer shall have all the duties,
obligations, and responsibilities of Mission under this Agreement.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 4 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.11
Supply of Whole Lots.  Mission and Retrophin agree that purchases of Thiola
shall be for what is defined by Mission as an entire or whole lot of the
Product. Such lots shall not be sold or shipped in partial lots.

 
10.0
Term.  This Agreement shall be effective as of the Effective Date and, subject
to the earlier termination of this Agreement as set forth in Section 21.0, shall
continue for a period of ########*.

 
11.0
Payment Procedures.

 
 
11.1
Manner of Payment.  Remittance of all payments due under this Agreement shall be
made by means of wire or electronic transfer to the account designated in
writing by Mission.

 
 
11.2
Payment and Reports.  The Trademark Royalty shall be paid in quarterly
installments commencing ########* and shall be accompanied by a report
(“Report”) listing the gross selling price for each Product sold during such
period and the calculation of Net Sales based on such sales, including all other
information reasonably necessary to determine the appropriate amount of such
running payments.

 
 
11.3
Currency.  All payments hereunder shall be denominated and made in United States
dollars.

 
12.0
Sales Force Services.  Retrophin hereby agrees to appoint Alamo Pharma Services,
Inc. as its exclusive provider of sales force services during the Term of this
Agreement pursuant to the agreement attached hereto as Exhibit E.

 
13.0
Regulatory Approval.  Each Party shall be solely responsible for obtaining all
approvals, licenses, registrations and authorizations of any federal, state or
local regulatory agency, ministry, department, bureau or other governmental
entity necessary for the use, marketing, sale or distribution of the Product by
such Party.

 
14.0
Best Efforts.  Subject to the terms of this Agreement, Retrophin shall use its
commercially reasonable best efforts to promote, market, sell and further the
distribution and sale of the Product to customers in the Territory.

 
15.0
Customer Service.  Retrophin shall provide customer service (including, but not
limited to, taking orders, responding to customer inquiries, fulfilling requests
for quotes on Product pricing, and forwarding Product complaints to Mission as
legally required) on a timely basis and shall provide such assistance and
information to customers as is reasonably requested by Mission.

 
16.0
Confidentiality.

 
 
16.1
Confidential Information. The Parties agree that in carrying out the terms of
this Agreement, a Party may disclose to the other Party information that is
confidential and/or proprietary to the disclosing Party, including technical
information, Retrophin’s Reports hereunder, unpublished financial information,
Product and business plans and sales data (“Confidential
Information”).  Confidential Information shall not include information that the
receiving Party can demonstrate (i) is as of the time of its disclosure or
thereafter becomes part of the public domain through a source other than the
receiving Party, (ii) was known on a non-confidential basis by the receiving
Party as of the time of its disclosure, (iii) is independently developed by the
receiving Party without reference to the providing Party’s Confidential
Information, or (iv) is subsequently learned from a Third Party not under a
confidentiality obligation to the providing Party.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 5 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
16.2
Each Party shall use reasonable care (but in no event less than the safeguards
used by the receiving Party to protect its own Confidential Information) to
avoid disclosing Confidential Information received from the other Party to
anyone other than the employees, directors, officers, attorneys, accountants,
lenders, and financial advisers of the receiving Party (collectively,
“Representatives”) who have a need to know and access such Confidential
Information in connection with the exercise of the receiving Party’s rights
hereunder.  Each Party shall notify its Representatives of their confidentiality
obligations with respect to the Confidential Information and shall require its
Representatives to comply with these obligations.  If a receiving Party becomes
obligated under court order to disclose any Confidential Information, the
receiving Party may disclose such Confidential Information only to the extent
required by court order, provided that the receiving Party shall give the
disclosing Party prompt written notice of such requirement as soon as possible
prior to such disclosure and shall cooperate with the disclosing Party in its
efforts to obtain an order protecting the information from disclosure.  If, in
the absence of a protective order, the receiving Party is compelled by court
order to disclose such Confidential Information, the receiving Party may
disclose only that limited portion of such Confidential Information as required
to comply with the court order.  If a Party is required by the U.S. Securities
and Exchange Commission to disclose information covered under this section, it
will only disclose that information required to be disclosed.

 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 6 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
17.0
Records and Audit.  Retrophin shall keep true and accurate records, files and
books of account containing all the data reasonably required for the full
computation and verification of the amount of Net Sales by Retrophin for a
period of ########* after the applicable sale of the Product giving rise to
payment of the Trademark Royalty (the “Records”).  Mission may, upon five (5)
Business Days’ written notice to Retrophin, direct a recognized, independent
accounting firm to conduct an audit, once per calendar year, of the Records
during Retrophin’s normal business hours to verify Retrophin’s compliance with
Section 7.0.  The period covered by the audit can cover the current year and up
to two preceding years if those years have not been previously audited.  The
auditor shall be bound by obligations of confidentiality no less restrictive
than those contained in this Agreement.  The auditor shall provide a letter
report to Mission, with a copy to Retrophin, informing Mission of whether such
books and records sufficiently reflect the information covered by Retrophin’s
Reports, and whether, in the auditor’s professional judgment, Retrophin has
complied with Section 7.0.  If the auditor determines that Retrophin has
overpaid a running payment, Mission will, at Retrophin’s option, either
reimburse Retrophin all excess amounts paid within thirty (30) Business Days of
the auditor’s letter report, or allow Retrophin to offset such excess amounts
against Retrophin’s future running payments.  If the auditor determines that
Retrophin has underpaid a running payment, then Retrophin will, at Mission’s
option, either: (i) pay to Mission the amount of the underpayment within
########* of the auditor’s letter report and, if Retrophin has underpaid a
running payment by more than ########*, the out-of-pocket costs of the audit, or
(ii) add such underpayment amount and such auditor costs to the next
end-of-quarter running payment.  Except as otherwise provided in this Section
17.0, Mission will solely bear all auditor costs.

 
18.0
Authorized Generics.  If a Third Party’s generic version of the Product enters
the Territory, then Mission shall have the right to sell, distribute, and supply
its own generic version of the Product, provided that such Product does not use
the Trademark or any other mark confusingly similar thereto.

 
19.0
Representations and Warranties.

 
 
19.1
Mutual Representations and Warranties. Each Party represents, warrants and
covenants to the other Party that:

 
 
19.1.1
Such Party (i) is duly organized, validly existing and in good standing under
the laws of the state or country in which it is organized; (ii) has the power
and authority and the legal right to own and operate its property and assets to
lease the property and assets it operates under lease, and to carry on its
business as it is now being conducted; and (iii) is in compliance with all
requirements of applicable law, except to the extent that any noncompliance
would not materially adversely affect such Party’s ability to perform its
obligations under this Agreement.

 
 
19.1.2
Such Party (i) has full right and authority to enter into this Agreement and to
perform its obligations hereunder, (ii) has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) that it has not entered into
and shall not enter into any agreement with a Third Party that conflicts with
this Agreement; and that this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, binding obligation,
enforceable against such Party in accordance with its terms.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 7 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
19.1.3
All necessary consents, approvals and authorizations of all governmental
authorities and other person required to be obtained by such Party in connection
with this Agreement have been obtained.

 
 
19.1.4
The execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder do not and will not materially conflict with, or
constitute a material default or require any consent under any material
contractual obligation of such Party.

 
20.0
Indemnification.

 
 
20.1
Each Party shall defend, indemnify and save harmless the other Party and the
other Party’s employees, officers and agents, from and against any and all
awards, judgments, costs and expenses (including legal fees), demands, causes of
action or suits of whatever nature asserted, caused by or arising out of the
Party’s breach of this Agreement, including use, marketing, sale or distribution
of the Product outside of the Field of Use set forth in Exhibit B.

 
 
20.2
Retrophin shall defend, indemnify and save harmless Mission and Mission’s
employees, officers and agents, from and against any and all awards, judgments,
costs and expenses (including legal fees), demands, causes of action or suits of
whatever nature asserted, caused by or arising out of Products which have been
corrupted or adulterated by any act, omission, or failure to act by Retrophin or
Retrophin’s employees, officers and agents (“Products Corrupted by Retrophin”),
including: (i) contact with, use, and/or consumption of Products Corrupted by
Retrophin, including, without limitation, any product liability, strict product
liability, or any variation thereof, (ii) failure of Products Corrupted by
Retrophin to comply with applicable specifications, quality control provisions,
warranties, and certifications, or (iii) the voluntary or involuntary recall of
any Products Corrupted by Retrophin by any government or regulatory body.  This
right to indemnity hereunder shall exist notwithstanding that joint or several
liability may be imposed upon Mission by statute, ordinance, regulation, or
judicial action.

 
 
20.3
Mission shall defend, indemnify and save harmless Retrophin and Retrophin
employees, officers and agents, from and against any and all awards, judgments,
costs and expenses (including legal fees), demands, causes of action of suits of
whatever nature asserted, caused by or arising out of Products which have been
corrupted or adulterated by any act, omission, or failure to act by Mission or
Mission’s employees, officers and agents (“Products Corrupted by Mission”),
including: (i) contact with, use, and/or consumption of Products Corrupted by
Mission, including, without limitation, any product liability, strict product
liability, or any variation thereof, (ii) failure of Products Corrupted by
Mission to comply with applicable specifications, quality control provisions,
warranties, and certifications, or (iii) the voluntary or involuntary recall of
any Products Corrupted by Mission by any government or regulatory body.  This
right to indemnity hereunder shall exist notwithstanding that joint or several
liabilities may be imposed upon Mission by statute, ordinance, regulation, or
judicial action.

 
21.0
Termination.

 
 
21.1
Termination by Mission.  Mission may, upon written notice to Retrophin,
immediately terminate this Agreement upon: (i) Retrophin’s non-use of the
Trademark in commerce for a consecutive period of more than ########*, or (ii)
Retrophin’s application for, or registration of, the Trademark in any
jurisdiction.

 
 
21.2
Termination by Breach.  Each Party may terminate this Agreement for material
breach by the other Party of any material obligation of this Agreement;
provided, however, that prior to such termination, the non-breaching Party shall
provide the breaching Party with notice of such breach (including a description
of the breach and the actions required to remedy such breach) and the breaching
Party shall have ########* to cure such breach.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 8 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
21.3
Termination Upon Insolvency.  To the extent permitted under the United States
Bankruptcy Code, 11 U.S.C. Section 101 et. seq., each Party may terminate this
Agreement by written notice to the other, and regard the other Party as in
default of this Agreement, if the other Party makes a general assignment for the
benefit of creditors, files a voluntary petition of bankruptcy, suffers or
permits the appointment of a receiver for its business or assets, or becomes
subject to any proceeding under any bankruptcy or insolvency law, whether
domestic or foreign, or has wound up or liquidated its business, voluntarily or
otherwise.



 
21.4
Termination Without Cause.  Either Party may terminate this Agreement ########*
by providing the other Party with written notice at least ########* prior to the
completion of ########*, as applicable.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 9 of 15

 
 
 

--------------------------------------------------------------------------------

 

 
22.0
Effect of Termination or Expiration.  Upon expiration or termination of this
Agreement, all rights granted to Retrophin hereunder shall cease, and Retrophin
shall refrain from further use of the Trademark.  Termination shall not relieve
the Parties of their obligations under this Agreement, including the obligations
of confidentiality, and shall not impair any accrued right of either Party.  For
any unpaid running payments due and owing by Retrophin to Mission upon
termination or expiration of this Agreement, Retrophin shall reasonably promptly
submit to Mission a final Report and payment of such running payments within
########* of such termination.

 
23.0
Recall.  As provided in the Pharmaceutical Quality Agreement, each Party shall
keep the other Party promptly and fully informed of any notification or other
information whether received directly or indirectly which might affect the
marketability, safety or effectiveness of Products.  In the event (a) any
Governmental Entity issues a request, directive or order that Product be
recalled or (b) Retrophin reasonably determines after consultation with Mission
that the Product should be recalled, the Parties shall take all appropriate
corrective actions reasonably requested by such Governmental Entity or the other
Party.  In the event that such Recall is caused by a breach of this Agreement
(including the Pharmaceutical Quality Agreement) by Mission, Mission shall be
responsible for the expenses of the Recall.  In the event the Recall is not
caused by a breach of this Agreement (including the Pharmaceutical Quality
Agreement) by Mission, Retrophin shall be responsible for all expenses of the
Recall.  For the purposes of this Agreement, the expenses of the Recall shall
include: (i) the expenses of notification to distributors, physicians, consumers
and other parties affected by the Recall, (ii) the destruction or return of the
recalled Product, (iii) the cost of the recalled Product, (iv) the costs of
manufacturing and shipping replacement Product to Mission’s distributors,
physicians, consumers and other parties affected by the Recall, and (v) any
other costs that the retailers and wholesalers of the recalled Product charge
Mission in connection with the Recall.

 
24.0
Taxes. Retrophin shall be solely responsible for paying any applicable sales or
use or other like taxes based upon or measured by the Net Sales of
Products.  The Parties shall cooperate and take all reasonable steps to reduce
any taxes associated with the transactions contemplated hereby.

 
25.0
Miscellaneous.

 
 
25.1
No Partnership.  Nothing in this Agreement shall be construed or implied to
constitute or appoint either Party as an agent, partner or representative of the
other Party, nor establish an employer-and-employee or partnership relationship
between Mission and Retrophin, for any purpose whatsoever, or, except as
expressly provided herein, to grant to either Party any rights or authority to
assume or create any obligation or responsibility, express or implied, for or on
behalf of or in the name of the other Party, or to bind the other in any way or
manner whatsoever.

 
 
25.2
Dispute Resolution.  The Parties hereby agree that each shall use commercially
reasonable efforts to resolve any and all disputes, controversies or claims that
may arise among them (including their respective agents and employees)
including, without limitation, any dispute, controversy or claim arising out of
or relating to this Agreement, or any other agreement incident to the
relationship between the Parties, or the breach, termination or invalidity
thereof, whether entered into or arising prior, on or subsequent to the date
hereof, (hereinafter, the “Dispute”) internally in accordance with the following
terms: The parties will resolve their Disputes informally to the extent
possible.  Notwithstanding the preceding, nothing in this Section 25.2 will
preclude a Party from exercising its termination rights hereunder or from
seeking injunctive or other equitable relief.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 10 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
25.3
Notices.  Unless otherwise specified herein, all notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given upon hand delivery or upon deposit in the United States mail,
postage prepaid, certified or registered mail, return receipt requested, or by
commercial carrier (e.g., UPS, FedEx, DHL or the like) at the following
addresses:

 
If to Mission:


Mission Pharmacal Company
10999 I.H. 10 West, Suite 1000
San Antonio, TX 78230
Attn: Lee Cusenbary, General Counsel
Email: lee.cusenbary@missionpharmacal.com
Fax: 210-696-6020


If to Retrophin, Inc:


Retrophin Inc.
777 Third Avenue
22nd Floor
New York, NY 10017
Attn:
Email:
Fax:


 
25.4
Amendments and Waiver. This Agreement may be amended or modified by, and only
by, a written instrument executed by the Parties hereto.  The terms of this
Agreement may be waived by, and only by, a written instrument executed by the
Party against whom such waiver is sought to be enforced.  No delay or failure of
either Party in exercising any right under this Agreement and no partial or
singular exercise thereof shall be deemed to be or constitute a waiver of the
right or any other right.  Any consent by either Party or any waiver of or
breach of any express or implied term of this Agreement shall not constitute
consent to or a waiver of or excuse any subsequent or other breach.

 
 
25.5
Assignments and Parties in Interest.  This Agreement shall inure to the benefit
of and be binding upon the Parties hereto and their respective successors and
permitted assigns.  Neither Party may assign or transfer this Agreement or any
right or obligation hereunder to any Third Party without the consent of the
other Party, which consent may not be unreasonably withheld, conditioned or
delayed.

 
 
25.6
No Implied Rights or Remedies.  Except as otherwise expressly provided herein,
nothing herein expressed or implied, is intended or shall be construed to confer
upon or to give any person, firm, or corporation, other than the Parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

 
 
25.7
Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the Parties hereto relating to the subject matter hereof
and supersedes any prior agreements and understandings relating to the subject
matter hereof.

 
 
25.8
Severability.  If any part or provision of this Agreement is or shall be deemed
in violation of any applicable laws, rules or regulations, such legal invalidity
shall not void this Agreement or affect the remaining terms and provisions of
this Agreement, and this Agreement shall be construed and interpreted to comport
with all such laws, rules or regulations to the maximum extent possible.

 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 11 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
 
25.9
Rules of Construction. The Parties hereto agree that they have been represented
by counsel during the negotiation, preparation and execution of this Agreement,
the exhibits hereto and any other agreements to be entered into in connection
with the transactions contemplated hereby, and therefore waive the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document shall be construed against the
Party drafting such agreement or document.

 
 
25.10
Force Majeure.  Neither Party shall be responsible to the other Party for
failure to perform any of the obligations (other than the obligations to pay
money and confidentiality) imposed by this Agreement, provided such failure
shall be occasioned by fire, flood, explosion, lightning, windstorm, earthquake,
subsidence of soil, failure or destruction, in whole or in part, of machinery of
equipment or failure of supply of materials, discontinuity in the supply of
power, governmental interference, civil commotion, riot, war, acts of terrorism,
strikes, labor disturbance, transportation difficulties, labor shortage or other
similar circumstances normally deemed outside the control of a well-managed
business.

 
 
25.11
Cumulative Rights.  The rights, powers and remedies hereunder shall be in
addition to, and not in limitation of, all rights, powers and remedies provided
at law or equity, or under any other agreement between the Parties.  All of such
rights, powers and remedies shall be cumulative, and may be exercised
successively or cumulatively.

 
 
25.12
Non-Use of Names. Neither Party may use the name of the other Party, nor of any
of its employees, nor any adaptation thereof, in any advertising, promotional or
sales literature without the prior written consent of the other Party in each
case.

 
 
25.13
Press Releases. If any Party desires to issue a press release or any other
public announcement, in writing or orally, related to this Agreement or the
other Party, the other Party shall review and approve such press release or
announcement prior to its publication.  This provision shall not apply to any
required filings with the U.S. Securities and Exchange Commission. The Parties
agree not to state or imply in any press release or publication that Mission has
assigned or transferred any ownership rights related to the drug Thiola or the
related U.S. trademark. However, the Parties may state that Retrophin is
marketing the drug Thiola in the U.S. and that it is manufactured by Mission.

 
 
25.14
Equitable Treatment. Each Party shall act in good faith using reasonable
business practices in any and all contractual matters associated with this
Agreement.

 
 
25.15
Counterparts. This Agreement may be executed in duplicate originals, and each
copy shall be considered an original.

 
 
25.16
Applicable Law.  This Agreement and the rights and obligations of the parties
hereunder shall be construed under and governed by the laws in the State of
Texas, without regard to any choice of law rule that would call for the
application of the law of another jurisdiction.

 
 
25.17
Venue. Any action, suit or proceeding arising out of or relating to this
Agreement, whether in whole or in part, shall be instituted in the state and
federal courts of Bexar County, Texas, and each Party irrevocably submits to the
jurisdiction of such court in any action, suit, or proceeding arising out of a
Dispute.

 
26.0
Evidence of Liability Insurance

 

 
Each Party shall maintain with a financially sound and reputable insurer
throughout the term of this Agreement comprehensive or commercial general
liability insurance, including product liability insurance with liability limits
of at least ########* per occurrence and in the aggregate.  Each Party shall
name the other Party as a vendor under the broad form vendor endorsement (or
equivalent) on its policy and provide the other Party with such evidence thereof
as is reasonably requested by the other Party from time to time.  Such insurers
agree that such insurance will not be non-renewed or canceled without at least
thirty (30) days prior written notice to the respective indemnities.

 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 12 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties execute this Agreement, to be effective as of
the Effective Date:
 
 
Mission Pharmacal Company
 
By: /s/ Thomas J. Dooley
 
Printed Name:  Thomas J. Dooley
 
Title:  Chief Financial Officer
 
Date:  5/29/2014
Retrophin, Inc.
 
By: /s/ Martin Shkreli
 
Printed Name:  Martin Shkreli
 
Title:  Chief Executive Officer
 
Date:  5/28/14

 

--------------------------------------------------------------------------------

Trademark License & Supply & Distribution Agreement Page 13 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


THIOLA® Trademark


########*
 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Supply & Distribution Agreement Page 14 of 15

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


PRODUCT SPECIFICATIONS


THIOLA® PRODUCT SPECIFICATIONS


########*
 
 
 
_________________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Current Report on Form 8-K.
 

--------------------------------------------------------------------------------

Supply & Distribution Agreement Page 15 of 15